BEYBUBN, J.
From the record the history of the transaction herein sought to be annulled may be thus outlined: In September, 1898, having been consulted by plaintiff regarding the estate of his son, Arthur *309Barrett, then lately deceased, the defendant prepared an affidavit for signature of plaintiff and his son, which was filed in the probate court and the public administrator directed to take charge of the estate, defendant being employed by Powell and conducting one or several suits on his behalf as such administrator for the recovery of assets of the estate. In September, 1899, for the sum •of $75, plaintiff executed an assignment to defendant, by virtue of which defendant, as assignee, had collected $136 from Powell as the distributive share of plaintiff in the estate in Missouri. In March, 1900, having first ascertained by telephone communication that plaintiff was in Warrenton, defendant met plaintiff there and at his own expense took him to his office at Montgomery City where the second or full assignment with the accompanying orders were drawn by defendant, signed by plaintiff and acknowledged before and certified to by the clerk of the circuit court. The latter states that he knew nothing of the contents of the instruments, and they were not read over to plaintiff in his presence, but he asked plaintiff the usual question whether he had signed them and he answered in the affirmative. Armed with the authority contained in these instruments, as well as under power of attorney'from Powell as administrator, defendant proceeded to Tennessee and after a delay of two days a decree was prepared by the local attorneys, one acting in the interest of the Tennessee administrator and one under employment by defendant and Powell, by the terms of which $573.80 was ordered to be paid to defendant as attorney of John M. Barrett as the legal heir of his son; this decree was entered of record in the chancery court of Sumner county, and the sum therein named was by the clerk and master in chancery paid to and receipted for by defendant. At the time of the first assignment, by correspondence, defendant knew that under the laws of Tennessee, the father inherited the estate of the son under the conditions herein presented. Plaintiff disclaimed any knowl*310edge then or later of administration in Tennessee, but believed be was entitled by law to tbe sum of money representing the unpaid earnings of his minor son. There is no dispute respecting the affair thus far except that plaintiff was charged by defendant with knowledge of the pendency of administration in Tennessee, and acquiescence in the payment if practicable, of all assets to the Missouri administrator for distribution under the laws of Missouri, which would have resulted in great loss to plaintiff. In determining whether a court of equity should annul a transaction such as is here presented, many elements enter into consideration, some of which alone would not warrant equitable interposition but which, united and concurring, will present together such a situation, as to make it the duty of the court to afford relief. Mere inadequacy of price is not :per se a ground recognized in equity as sufficient for ^'avoiding* a sale, for if parties are not, from attending circumstances, under personal disability, they are free to dispose of their property upon such terms as they may elect, and whether such transactions are prudent or profitable are questions not to be decided by courts of justice, but by parties directly concerned. But if the inadequacy of consideration be gross, and this feature combines with the further incidents of old age, confidential relations, or great mental inequality between' the respective parties, a court of equity should not hesitate to interfere. The proof shows that the plaintiff is a man approaching seventy years of age, impaired in sight, in feeble physical condition, shiftless, ignorant and irregular in his habits, while defendant is a member of a learned profession and had acquired the familiarity he possessed with .the condition of the assets of Arthur Barrett’s estate as the direct result of the professional conference had with him by plaintiff, and the consequent administration in Missouri. The rule is well settled that there is no class of transactions respecting which courts of equity are more jealous, or *311scan more critically than dealings between clients and attorneys, and where an attorney bargains with a client to his own advantage, it devolves npon the attorney to show that he fully and faithfully discharged his duties without misrepresentation or concealment of any material fact, and the client was fully informed of the extent and character of his rights and interests in the subject-matter of the transaction and the effect of the contract, and so situated as to deal at arms-length with his counsel. That this doctrine is so well established as to require no authority in support, would doubtless he conceded by defendant, hut its application herein is questioned as the existence of the relations of attorney and client between the parties was alleged to have ceased prior to the date of the transaction. But it has been well said that where a relation which presupposes an ascendant or controlling influence by one party on the mind of the other has existed, the influence acquired by such relation may extend more or less after the period of its termination, and when such is the case, the transaction will he scrutinized with the same jealousy as if the relation had continued. Mason v. Ring, Abbots’ Prac. Rep. (N. S.) 322; s. c., 3 N. Y. Court App. 210.
.In the application of these well-recognized principles to the case herein presented, a court of equity should not turn a deaf ear to such an appeal for relief. “It would be doing violence to the name and principles upon which courts of equity have been builded into our system of jurisprudence to refuse the plaintiff the relief he asks for in such cáse. ’ ’ Gottschalk v. Kircher, 109 Mo. 186.
The judgment will be reversed and cause remanded with directions to the lower court to order an accounting by defendant and after allowing defendant credit for the reasonable and proper expenses and costs of the journeys to Tennessee and for his professional services rendered in collecting the funds in Tennessee, that a *312judgment be rendered against defendant for the balance of the total amount collected in Tennessee with interest from the date of filing the petition herein.
Bland, P. J., and Goode, J., concur.